United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-30785
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES CUVILLIER, SR.,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 2:03-CR-199-6-J
                         --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Charles Cuvillier, Sr., appeals his sentence following a

guilty plea to conspiracy to distribute more than 50 grams of

cocaine base and more than five kilograms of cocaine

hydrochloride.    Cuvillier executed a plea agreement waiving

certain of his appellate rights; however, he reserved the right

to appeal “any punishment imposed in excess of the statutory

maximum.”   Cuvillier’s sentence is based solely on facts to which

he stipulated in connection with his guilty plea.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No.04-30785
                                -2-

     Nevertheless, Cuvillier argues that his sentence exceeds the

statutory maximum sentence allowable under United States v.

Booker, 125 S. Ct. 738 (2005), because he did not knowingly and

voluntarily waive his rights under the Sixth Amendment when he

stipulated to the facts supporting his guilty plea.   Thus, he

contends that the waiver provision in his plea agreement does not

bar his appeal.   He further argues that he must be resentenced

because the district court’s belief that the sentencing

guidelines were mandatory prevented the court from considering

potential mitigating evidence.

     Our review of the record shows that Cuvillier’s waiver of

his appellate rights was knowing and voluntary.   This appeal is

barred by the “plain language” of the waiver because Cuvillier’s

180-month term of imprisonment, which is based solely on his own

admissions, does not exceed the statutory maximum term of life

imprisonment that could have been imposed for the offense.

United States v. McKinney    __ F.3d __, No. 04-41223, 2005 WL
887153 at *2 (5th Cir. April 15, 2005); 21 U.S.C. § 841(b)(1)(A);

see Blakely v. Washington, 124 S. Ct. 2531, 2537 (2004).

     AFFIRMED.